DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5 November 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Tyrrell does not disclose the ratio of the lotion pattern area relative to the area of the footprint of the absorbent core ranging from 5% to 25%, it is noted that Tyrrell discloses in paragraph [0127] that the lotion pattern area is at least 5% of the surface area of the bodyside liner. A lotion pattern area within the disclosed range will inherently correspond to a lotion pattern area of the absorbent core of less than 25%. Therefore, Tyrrell anticipates the limitation of a lotion pattern area relative to the area of the footprint of the absorbent core ranging from 5-25%.
In response to Applicant’s argument that neither Tyrrell nor Arizti disclose the topsheet being depressed into the channel such that an underlying absorbent core surface is abutted, it is noted that Guidotti et al. (7,850,672) is now relied upon to teach this limitation.
Applicant argues that Roe does not support an “obvious to try” rational since Roe does not provide a finite number of identified, predictable solutions, with a reasonable expectation of success. However, Roe explicitly discloses a desire to optimize the resistance to lateral compression forces, and identifies a method for optimizing the resistance to lateral compression forces by providing longitudinal channels in the core .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyrrell et al. (2002/0120242) in view of Arizti et al. (2015/0282998) and Guidotti et al. (7,850,672).
With respect to claims 1 and 9, Tyrrell discloses an absorbent article having a longitudinal axis extending in a longitudinal direction 36 and a transverse axis extending in a transverse direction 38, as shown in figure 1. The article comprises a fluid permeable topsheet 22, a fluid impermeable backsheet 20, an absorbent core 
Tyrrell discloses all aspects of the claimed invention with the exception of the intermediate layer comprising at least one longitudinally extending channel wherein the topsheet is depressed in the channel such that an underlying absorbent core surface is abutted. Arizti discloses an absorbent article, as shown in figure 1, comprising an intermediate layer 50 having a pair of longitudinally extending channels 49 therein and wherein the topsheet is depressed into the channels, as shown in figure 3, and abuts a surface of the absorbent core (i.e. is bonded to an element of the core), as disclosed in paragraph [0126]. Arizti teaches that the channels enable controlled bending of the article and provide improved routing of body fluids, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the intermediate layer of Tyrrell with the pair of longitudinally extending channels taught by Arizti, to enable controlled bending of the article for a better fit and to improve the routing of fluids into the core.
Tyrrell, as modified by Arizti, discloses a topsheet that is depressed into the channel and that abuts an underlying absorbent core surface, but does not explicitly 
With respect to claim 2, Tyrrell discloses in paragraph [0127] the ratio of lotion pattern area to topsheet area can be 20%. Since the topsheet area is greater than the absorbent core area, as shown in figure 1, the ratio of lotion pattern area to the area of the footprint of the absorbent core will inherently be slightly less than 20%, which fulfills the claim limitation of in the range of 10-20%.
With respect to claim 3, Tyrrell discloses the lotion pattern comprises 2-10 stripes, as disclosed in paragraph [0126].
With respect to claim 4, Tyrrell discloses the stripes have a width of 2-10 mm, as disclosed in paragraph [0126].
With respect to claim 5, Tyrrell discloses all aspects of the claimed invention with the exception of the lotion pattern not extending beyond the footprint of the absorbent core. While Tyrrell shows the lotion pattern extending the entire length of the topsheet, 
With respect to claim 6, the channels of Arizti are free of intermediate layer material, as shown in figure 3, and therefore when the article of Tyrrell is modified to include the channels of Arizti, the channels of Tyrrell will be free of intermediate layer material.
With respect to claim 7, Arizti teaches bonding the topsheet and the backsheet through the channels to maintain the integrity of the channels, as disclosed in paragraph [0130]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to bond the topsheet and backsheet of Tyrrell through the channels, as taught by Arizti, to maintain the integrity of the channels. Since the absorbent core is positioned between the topsheet and backsheet, the topsheet will inherently be indirectly bonded to the absorbent core through the channels.
With respect to claim 8, Tyrrell discloses in paragraph [0089] that the intermediate layer 34 is a fibrous layer having a basis weight of 120 gsm. Modified Tyrrell discloses all aspects of the claimed invention with the exception of an average basis weight of at least 50 gsm as calculated by diving the weight amount of fibers by the area of the intermediate layer where fibers are present, excluding the area of the 
With respect to claim 10, Tyrrell, as modified by Arizti, discloses all aspects of the claimed invention with the exception of a distance between the first and second channels being at least 10 mm as measured along the transverse axis. Arizti shows in figures 1 and 15 that the channels are spaced apart in the transverse direction but remains silent as to the distance between them. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the distance between the first and second channels of modified Tyrrell at least 10 mm to achieve the predictable result of maintaining a suitable amount of absorbent core material between the channels to provide an area for fluid intake along the longitudinal axis of the article.
With respect to claims 11-13, Tyrrell discloses the core wrap has a top side and a bottom side with the absorbent material therebetween (i.e. is placed over the two major surfaces of the core), as disclosed in paragraph [0080]. Modified Tyrrell discloses all aspects of the claimed invention with the exception of the absorbent core further comprising a pair of channel-forming areas disposed symmetrically to the longitudinal axis, being free of absorbent material with the core wrap attached therethrough, and being superposed with the channels of the intermediate layer. Arizti teaches further 
With respect to claim 14, Tyrrell discloses that cellulose fibers in the absorbent material can be exchanged for synthetic, polymeric, meltblown, as disclosed in paragraph [0071], and therefore the absorbent material is free of cellulose fibers.
With respect to claim 15, modified Tyrrell discloses all aspects of the claimed invention with the exception of the article having a caliper of 1.5-6.0 mm at the intersection of the axes measured at a pressure of 0.30 psi. Tyrrell discloses in paragraph [0075] the desire to provide an absorbent core with a thickness of less than 5 mm, and therefore contemplates an article having a low caliper to achieve improved benefits such as a more comfortable fit. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Tyrrell with a caliper of 1.5-6.0 mm at the intersection of the axes measured at a pressure of 0.30 psi, to achieve the predictable result of a thinner, more comfortable article.
With respect to claim 19, providing a plurality of absorbent articles in a package is commonly known in the art to protect the articles prior to use. It would have been .

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyrrell et al. (2002/0120242) in view of Roe et al. (2016/0354260).
With respect to claim 16, Tyrrell discloses an absorbent article having a longitudinal axis extending in a longitudinal direction 36 and a transverse axis extending in a transverse direction 38, as shown in figure 1. The article comprises a fluid permeable topsheet 22, a fluid impermeable backsheet 20, an absorbent core comprising an absorbent material 24, and an intermediate layer 34, as shown in figure 2. The absorbent core further comprises a core wrap, as disclosed in paragraph [0080]. The article further comprises a lotion 54 on the topsheet 22 having a lotion pattern covering a lotion pattern area, as shown in figure 3. The lotion pattern area 54 overlays the topsheet 22, as shown in figure 3, which overlays the footprint of the absorbent core, as shown in figure 1. The lotion pattern area therefore overlays the area of the footprint of the absorbent core, including the core wrap.
Tyrrell discloses all aspects of the claimed invention with the exception of the article having a Lateral Compression Force of less than 3.0 N. Roe discloses an absorbent article, as shown in figure 1, and discloses in paragraph [0109] the desire for the article to resist lateral compression forces to improve the ability of the article to recover from deformation and improve performance of the article. However, Roe 
With respect to claim 17, Tyrrell discloses an absorbent article having a longitudinal axis extending in a longitudinal direction 36 and a transverse axis extending in a transverse direction 38, as shown in figure 1. The article comprises a fluid permeable topsheet 22, a fluid impermeable backsheet 20, an absorbent core comprising an absorbent material 24, and an intermediate layer 34, as shown in figure 2. The absorbent core further comprises a core wrap, as disclosed in paragraph [0080]. The article further comprises a lotion 54 on the topsheet 22 having a lotion pattern covering a lotion pattern area, as shown in figure 3. The ratio of lotion pattern area to topsheet area is 25%, as disclosed in paragraph [0127]. Since the topsheet area is greater than the absorbent core area, as shown in figure 1, the ratio of lotion pattern area to the area of the footprint of the absorbent core will inherently be slightly less than 25%, which fulfills the claim limitation of in the range of 5-25%.
Tyrrell discloses all aspects of the claimed invention with the exception of the article having a Lateral Compression Force of less than 3.0 N. Roe discloses an absorbent article, as shown in figure 1, and discloses in paragraph [0109] the desire for the article to resist lateral compression forces to improve the ability of the article to 
With respect to claim 18, Tyrrell discloses all aspects of the claimed invention with the exception of the article having a Lateral Compression Force of 0.1-2.5 N. Roe discloses an absorbent article, as shown in figure 1, and discloses in paragraph [0109] the desire for the article to resist lateral compression forces to improve the ability of the article to recover from deformation and improve performance of the article. However, Roe remains silent as to the value of the Lateral Compression Force of the article. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Tyrrell with a Lateral Compression Force of 0.1-2.5 N, since Roe teaches that resistance to lateral compression forces improve the ability of the article to recover from deformation and improve performance of the article, and therefore one of ordinary skill in the art would be motivated to minimize the Lateral Compression Force of the article.
With respect to claim 20, providing a plurality of absorbent articles in a package is commonly known in the art to protect the articles prior to use. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, and 12-20 of copending Application No. 16/016,698 in view of Arizti et al. (2015/0282998). The present claims disclose all limitations of the copending claims with the exception of the intermediate layer comprising longitudinally extending channels. Arizti teaches that providing an intermediate layer with longitudinally extending channels enables controlled bending of the article and provide improved routing of body fluids, as disclosed in paragraph [0124]. Therefore, in view of Arizti, the present claims are not patentably distinguishable over the copending claims.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781